UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 29, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended February 29, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) SEC 30- day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-29-08 A 1-5-90 7.13% 2.28% 3.24%  5.70% 7.13% 11.91% 37.54%  3.91% B 12-31-91 8.11 2.12 3.10  6.45 8.11 11.05 35.70  3.30 C 4-1-99 4.38 2.46  2.84% 2.58 4.38 12.91  28.31% 3.31 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.03%, Class B  1.78%, Class C  1.78% . The expenses, excluding interest expense, are as follows: Class A  0.95%, Class B  1.70%, Class C  1.70% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Tax-Free Bond Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 2-28-98 $13,570 $13,570 $15,837 C 2 4-1-99 12,831 12,831 14,900 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of February 29, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Municipal Bond Index is an unmanaged index that includes municipal bonds and is commonly used as a measure of bond performance. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $987.70 $5.07 Class B 1,000.00 983.90 8.83 Class C 1,000.00 983.90 8.83 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 29, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Tax-Free Bond Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2007, with the same investment held until February 29, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 9-1-07 on 2-29-08 period ended 2-29-08 1 Class A $1,000.00 $1,019.80 $5.15 Class B 1,000.00 1,016.00 8.97 Class C 1,000.00 1,016.00 8.97 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.03%, 1.78% and 1.78% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 holdings 1 Foothill/Eastern Transportation Corridor Agency, 01-01-16, 6.000% 4.3% Foothill/Eastern Transportation Corridor Agency, 01-01-19, Zero 4.2% Puerto Rico, Commonwealth of, 07-01-11, 7.720% 3.9% Madera, County of, 03-15-15, 6.500% 3.4% South Dakota Educational Enhancement Funding Corp, 06-01-32, 6.500% 2.3% San Bernardino, County of, 08-01,17, 5.500% 2.3% Alabama St Pub Inverse Fltr 12-01-15, 6.300% 2.3% San Joaquin Hills Transportation Corridor Agency, 01-15-17, 5.650% 2.2% Port Auth of New York & New Jersey, 10-01-19, 6.750% 2.0% Massachusetts, Commonwealth of, 12-01-24, 5.500% 2.0% Sector distribution 1 General obligation bonds 8% Industrial development 3% Revenue bonds Water & sewer 2% Transportation 18% Special tax 2% Health 12% Sales tax 1% Tobacco 7% Economic development 1% Electric 6% Housing 1% Pollution 4% Correctional facilities 1% Education 4% Other 30% 1 As a percentage of net assets on February 29, 2008. Tax-Free Bond Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-29-08 (unaudited) This schedule is divided into two main categories: tax-exempt long-term bonds and short-term investments. Tax-exempt long-term bonds are broken down by state or territory. Under each state or territory is a list of securities owned by the Fund. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 101.47% (Cost $421,097,910) Alabama 2.27% Alabama St Pub Sch & College Auth, Rev Bond Drivers Ser 2403 (M)(P) 6.300% 12-01-15 AA $10,000 9,730,600 Arizona 0.48% Arizona Health Facilities Auth, Rev Ref Phoenix Memorial Hosp (G)(H) Zero 06-01-21 D 2,150 43,000 Maricopa County Industrial Development Auth, Rev Mtg Back Secs Prog Ser 1998B 6.200 12-01-30 Aaa 280 282,808 Navajo County Industrial Development Auth, Rev Stone Container Corp Proj (G) 7.200 06-01-27 B 1,000 990,500 Phoenix Civic Improvement Corp District, Rev Conc Cap Apprec Civic Plaza Ser 2005B (Zero to 07-01-13 then 5.500%) (O) Zero 07-01-28 AA 1,000 738,270 California 23.63% California Pollution Control Financing Auth, Rev Ref Waste Management 5.000 01-01-22 BBB 3,000 2,676,240 California State Kindergarten University, California, State of, Gen Oblig Unltd 5.125 04-01-23 A+ 1,400 1,359,134 Daily Kindergarten Univ 2007A4 (P) 3.680 05-01-34 AA 900 900,000 Gen Oblig Unltd Econ Recovery Ser C-5 (P) 3.680 07-01-23 AA+ 100 100,000 Foothill/Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01-15-25 BBB 5,000 1,721,000 Rev Toll Rd Cap Apprec Sr Lien Ser 1995A Zero 01-01-19 AAA 30,000 17,865,000 Rev Toll Rd Sr Lien Ser 1995A 6.000 01-01-16 AAA 17,500 18,450,950 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Madera, County of, Rev Cert of Part Valley Childrens Hosp 6.500% 03-15-15 AAA $13,185 $14,580,105 Millbrae, City of, Rev Magnolia of Milbrae Proj Ser 1997A (G) 7.375 09-01-27 BB 1,750 1,773,608 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01-01-30 BB+ 4,000 3,645,160 San Bernardino, County of, Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-17 AAA 9,130 9,731,302 Rev Ref Cert of Part Med Ctr Fin Proj 5.500 08-01-22 A+ 2,500 2,527,200 San Diego Redevelopment Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09-01-23 BB 25 23,604 San Joaquin Hills Transportation Corridor Agency, Rev Toll Rd Conv Cap Apprec Ser 1997A (Zero to 1-15-07, then 5.650%) (O) 5.650 01-15-17 BB 10,000 9,394,100 Rev Toll Rd Jr Lien Zero 01-01-10 AAA 6,250 5,940,625 Rev Toll Rd Sr Lien Zero 01-01-14 AAA 5,000 4,036,500 Rev Toll Rd Sr Lien Zero 01-01-17 AAA 4,900 3,332,343 Rev Toll Rd Sr Lien Zero 01-01-20 AAA 2,000 1,118,460 Santa Ana Financing Auth, Rev Lease Police Admin & Hldg Facil Ser 1994A 6.250 07-01-19 AAA 2,000 2,262,400 Colorado 1.04% E-470 Public Highway Auth, Rev Cap Apprec Sr Ser 2000B Zero 09-01-34 BBB 7,000 1,069,950 Northwest Parkway Public Highway Auth, Rev 1st Tier Sub Ser 2001D 7.125 06-15-41 CCC 3,000 3,374,550 Delaware 0.74% Charter MAC Equity Issuer Trust, Preferred Tax Exempt Shares Ser A-4-1 (S) 5.750 04-30-15 Aaa 3,000 3,167,280 Florida 5.49% Bonnet Creek Resort Community Development District, Rev Spec Assessment (G) 7.375 05-01-34 BB+ 1,500 1,517,385 Rev Spec Assessment (G) 7.250 05-01-18 BB+ 1,000 1,011,410 Capital Projects Finance Auth, Rev Student Hsg Cap Projs Ln Prog Ser 2000A (G) 7.850 08-15-31 AA 3,500 3,972,255 Rev Student Hsg Cap Projs Ln Prog Ser 2001G (G) 9.125 10-01-11 BBB 900 934,614 See notes to financial statements Tax-Free Bond Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Florida (continued) Capital Trust Agency, Rev Seminole Tribe Convention Ser 2003A 8.950% 10-01-33 AAA $3,000 $3,716,310 Crossings at Fleming Island Community Development District, Rev Ref Spec Assessment Ser 2000C (G) 7.100 05-01-30 BBB 1,000 1,007,170 Hernando, County of, Rev Criminal Justice Complex 7.650 07-01-16 A 500 619,070 Midtown Miami Community Development District, Rev Spec Assessment Ser 2004A (G) 6.000 05-01-24 BB 1,000 908,470 Orange County School Board, Rev Ref Cert of Part Ser 1997A Zero 08-01-13 Aaa 5,000 4,024,750 Orlando Urban Community Development District, Rev Spec Assessment Cap Imp Ser 2001A (G) 6.950 05-01-33 AA 2,500 2,757,500 Orlando Utilities Commission, Rev Ref Wtr & Elec Sys Sub Ser 1989D 6.750 10-01-17 AA 2,200 2,552,088 Stoneybrook West Community Development District, Rev Spec Assessment Ser 2000A (G) 7.000 05-01-32 BBB 410 419,266 Rev Spec Assessment Ser 2000B (G) 6.450 05-01-10 BBB 120 119,364 Georgia 5.28% Atlanta, City of, Rev Tax Alloc Eastside Proj Ser 2005B (G) 5.600 01-01-30 BB+ 1,000 867,660 Georgia Municipal Electric Auth, Rev Preref Ser 1993Z 5.500 01-01-20 A+ 150 163,149 Rev Preref Ser 1998Y 6.500 01-01-17 AAA 60 69,052 Rev Ref Pwr Ser 1993BB 5.700 01-01-19 A+ 1,000 1,078,320 Rev Ref Pwr Ser 1993C 5.700 01-01-19 A+ 5,000 5,436,850 Rev Ref Pwr Ser 1994EE 7.250 01-01-24 AAA 2,000 2,431,260 Rev Ref Pwr Ser 1998Y 6.500 01-01-17 AAA 145 166,364 Rev Unref Bal Ser 1993Z 5.500 01-01-20 A+ 5,690 6,117,205 Rev Unref Bal Ser 1998Y 6.500 01-01-17 AAA 4,635 5,238,431 Monroe County Development Auth, Rev Ref Poll Control Oglethorpe Pwr Corp Scherer Ser 1992A 6.800 01-01-12 A 1,000 1,097,840 Illinois 7.77% Chicago Board of Education, Rev Ref Ser 2005A 5.500 12-01-26 AAA 5,290 5,433,359 Gen Oblig Unltd Cap App Sch Reform Ser 1999A Zero 12-01-18 AA 5,440 3,089,539 Gen Oblig Unltd Cap Apprec City Colleges Zero 01-01-16 AA 2,850 1,960,515 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Illinois (continued) Chicago, City of, Gen Oblig Tax Alloc Jr Pilsen Redev Ser 2004B (G) 6.750% 06-01-22 BBB+ $3,000 $3,078,630 Illinois Development Finance Auth, Rev Ref Commonwealth Edison Co Proj 5.850 $01-15-14 AAA 3,000 3,295,740 Kane County Community School District No 304, Gen Oblig Unltd Cap Apprec Ser 2004A Zero 01-01-17 AA 4,705 3,017,269 Lake County Community Unit School District No 95 Gen Oblig Unltd Cap Apprec Lake Zurich Zero 12-01-18 AA 3,000 1,710,930 Lake County Community Unit School District No 24 Gen Oblig Unltd Cap Apprec Millburn Zero 01-01-22 A 2,440 1,095,658 Metropolitan Pier & Exposition Auth, Rev Cap Apprec McCormick Pl Expn Ser 1993A Zero 06-15-15 A 1,500 1,086,150 Rev Ref Cap Apprec McCormick Proj Zero 06-15-15 AAA 1,000 725,650 Rev Ref Cap Apprec McCormick Proj Ser 1996A Zero 12-15-16 AAA 2,330 1,549,869 Round Lake Beach, Village of, Rev Spec Tax Lakewood Grove Spec Serv Area No. 1 (G) 6.700 03-01-33 AA 1,000 1,132,790 Southern Illinois University, Rev Cap Apprec Housing & Auxiliary Sys Ser 1993A Zero 04-01-15 AAA 1,000 730,870 Will County Community Unit School District No 365, Gen Oblig Cap Apprec Comp Int Ser 1997B Zero 11-01-14 AAA 3,510 2,670,864 Gen Oblig Unltd Cap Apprec Zero 11-01-21 AAA 5,780 2,789,601 Indiana 0.21% Vanderburgh County Redevelopment Commission, Rev Dist Tax Increment 5.000 02-01-26 A 1,000 891,060 Kentucky 1.29% Kentucky Economic Development Finance Auth, Rev Preref Norton Healthcare Ser 2000C 6.100 10-01-21 AAA 1,770 2,016,773 Rev Unref Bond Balance Norton Ser 2000C 6.100 10-01-21 AAA 3,230 3,517,179 See notes to financial statements Tax-Free Bond Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Louisiana 0.88% Jefferson Parish Home Mortgage Auth, Rev Ref Single Family Mtg Ser 1999B 6.750% 06-01-30 Aaa $580 587,117 Louisiana Local Government Environmental Facilities Community Development Auth, Rev Westlake Chemical Corp 6.750 11-01-32 BB+ 1,500 1,456,905 St. John Baptist Parish, Rev Marathon Oil Corp Ser 2007A 5.125 06-01-37 BBB+ 2,000 1,739,880 Maryland 0.97% Municipal Mortgage & Equity LLC, Bond (S) 6.875 06-30-49 A3 4,000 4,153,200 Massachusetts 5.71% Massachusetts Bay Transportation Auth, Rev Ref Cap Apprec Ser 2007A-2 Zero 07-01-26 AAA 13,595 4,565,065 Massachusetts, Commonwealth of, Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 8,000 8,356,880 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 3,500 4,375,350 Rev Preref Partners Health Care Ser 2001C 5.750 07-01-32 AA 1,915 2,086,239 Rev Ref Partners Health Care Ser 2001C 5.750 07-01-32 AA 85 85,787 Massachusetts Special Obligation Dedicated Tax, Rev Ref Spec Oblig 5.500 01-01-27 A 5,000 4,953,300 Massachusetts Water Pollution Abatement Trust, Rev Unref Bal Ser 1994A 6.375 02-01-15 AAA 75 75,224 Michigan 0.23% Kent Hospital Finance Auth, Rev Met Hosp Proj Ser 2005A 6.000 07-01-35 BBB 1,000 969,880 Minnesota 0.80% St. Cloud, City of, Rev Ref St Cloud Hosp Oblig Group Ser 2000A 5.875 05-01-30 Aaa 2,000 2,064,000 St. Paul Housing & Redevelopment Auth, Rev Healtheast Hosp Proj 6.000 11-15-35 BB+ 1,500 1,386,015 Missouri 0.25% Fenton, City of, Rev Ref Tax Increment Imp Gravois Bluffs (G) 7.000 10-01-21 AAA 955 1,080,038 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Nebraska 0.32% Omaha Public Power District, Rev Ref Elec Imp Ser 1992B 6.200% 02-01-17 Aa2 $1,200 1,355,124 Nevada 0.01% Nevada, State of, Gen Oblig Ltd Unref Bal Ser 1992A 6.750 07-01-09 AA+ 25 25,082 New Hampshire 0.30% New Hampshire Health & Education Facilities Auth, Rev Exeter Proj 6.000 10-01-24 A+ 1,250 1,280,250 New Jersey 3.78% New Jersey Economic Development Auth, Rev Cigarette Tax 5.500 06-15-24 BBB 3,000 2,800,800 Rev Ref Newark Airport Marriot Hotel 7.000 10-01-14 Ba1 2,000 2,017,500 New Jersey Health Care Facilities Financing Auth, Rev Care Institute Inc Cherry Hill Proj (G) 8.000 07-01-27 CCC 1,120 1,113,280 New Jersey Tobacco Settlement Financing Corp, Rev Preref Asset Backed Bond 6.750 06-01-39 AAA 5,000 5,771,500 Rev Preref Asset Backed Bond 6.250 06-01-43 AAA 4,000 4,522,000 New Mexico 0.47% Farmington, City of, Rev Ref Poll Control Tucson Elec Pwr Co Ser 1997A 6.950 10-01-20 B+ 2,000 2,013,420 New York 8.82% Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 495 511,152 New York, City of, Gen Oblig Unltd Ser 1993E (P) 3.750 08-01-21 AAA 1,700,000 1,700,000 Gen Oblig Unltd Ser 1993B-2 (P) 3.750 08-15-20 AAA 1,100 1,100,000 Gen Oblig Unltd Ser A-10 (P) 3.750 08-01-17 AAA 1,000 1,000,000 New York City Industrial Development Agency, Rev American Airlines JFK Intl Arpt 7.625 08-01-25 B 2,500 2,559,275 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 2,000 2,025,980 Rev Ref Terminal One Group Assn Proj 5.500 01-01-24 BBB+ 1,500 1,464,270 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 365 393,043 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 375 401,768 See notes to financial statements Tax-Free Bond Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value New York (continued) New York City Transitional Finance Auth, Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA $5,000 $4,485,350 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125% 02-15-19 BB 1,000 948,100 New York State Dormitory Auth, Rev City Univ Sys Consol 2nd Generation Ser 1993A 5.750 07-01-09 AA 1,000 1,021,920 Rev Preref Ser 1990B 7.500 05-15-11 AA 160 172,008 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA 1,000 1,069,340 Rev Unref Bal Ser 1990B 7.500 05-15-11 AA 190 207,556 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 9.755 06-15-11 AAA 2,000 2,541,200 New York State Housing Finance Agency, Rev Ref State Univ Constr Ser 1986A 8.000 05-01-11 AAA 1,580 1,709,955 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB 8,700 8,718,618 Triborough Bridge & Tunnel Auth, Rev Ser 2006A 5.000 11-15-22 AA 3,545 3,572,119 Westchester Tobacco Asset Securitization Corp, Rev Asset Backed Bond (Zero to 7-15-09, then 6.950%) (O) Zero 07-15-09 AAA 2,000 2,262,980 Ohio 4.74% Buckeye Ohio Tobacco Settlement Financing Auth, Rev Asset Backed Ser 2007A-2 5.875 06-01-30 BBB 2,000 1,864,880 Rev Asset Backed Sr Bond Ser 2007A-2 5.125 06-01-24 BBB 5,500 5,095,750 Cuyahoga, County of, Rev Ref Cleveland Clinic Hlth Sys Ser 2003A 5.750 01-01-25 AA 2,500 2,531,825 Milford Exempt Village School District, Gen Oblig Unltd 5.500 12-01-30 Aaa 5,275 5,542,126 Ohio State Turnpike Commission, Rev Ref Bond Ser 2000A (P) 5.500 02-15-20 AA 5,000 5,310,450 Oklahoma 0.48% Tulsa Municipal Airport Trust, Rev Ref Ser 2000A 7.750 06-01-35 B 2,000 2,057,700 See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Oregon 0.84% Clackamas County School District No. 12, Gen Oblig Unltd Ser 2007B Zero 06-15-28 AAA $3,130 2,543,000 Western Generation Agency, Rev Wauna Cogeneration Proj Ser 2006B (G) 5.000% 01-01-14 BBB 1,100 1,075,448 Pennsylvania 4.59% Allegheny County Hospital Development Auth, Rev West Penn Hlth Sys Ser 2007A 5.000 11-15-28 BB 3,500 2,838,395 Allegheny County Industrial Development Auth, Rev Ref Environmental Imp 5.500 11-01-16 BB+ 2,500 2,447,550 Allegheny County Redevelopment Auth, Rev Tax Alloc Pittsburgh Mills Proj (G) 5.600 07-01-23 BB+ 1,000 908,830 Carbon County Industrial Development Auth, Rev Reg Resource Recovery Panther Creek Partners Proj 6.700 05-01-12 BBB 4,960 5,169,709 Pennsylvania State Turnpike Commission, Rev Ref Bond Ser 2005A 5.250 07-15-30 AAA 5,000 5,085,700 Philadelphia Industrial Development Auth, Rev Commercial Dev Marriot Hotel (G) 7.750 12-01-17 BB 3,250 3,252,698 Puerto Rico 9.82% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M)(P) 7.470 07-01-11 AAA 6,500 7,489,560 Rev Ref Pars & Inflos (Gtd) 6.000 07-01-11 AAA 200 215,224 Puerto Rico, Commonwealth of, Pub Impt Ser A (I) 5.000 07-01-18 Aaa 12,655 13,105,771 Rev Inverse Floater (M)(P) 7.720 07-01-11 AAA 14,000 16,527,560 Puerto Rico Electric Power Auth, Rev Ref Bond Ser 2007V 5.250 07-01-26 AAA 5,000 4,828,350 Rhode Island 0.24% Tiverton, Town of, Rev Spec Oblig Tax Mount Hope Bay Village Ser 2002A (G) 6.875 05-01-22 BBB 1,000 1,020,320 South Dakota 2.30% South Dakota Educational Enhancement Funding Corp, Rev Tobacco Settlement Asset Backed Bond Ser 2002B 6.500 06-01-32 BBB 10,000 9,878,500 See notes to financial statements Tax-Free Bond Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Texas 4.20% Austin, City of, Rev Ref Combined Util Sys Ser 1998 6.750% 11-15-10 AAA $3,125 3,429,063 Bexar County Health Facilities Development Corp, Rev Ref Army Retirement Residence Proj 6.300 07-01-32 BBB 1,000 1,124,220 Brazos River Auth, Rev Ref Poll Control Texas Utilities Co Ser 1999A 7.700 04-01-33 CCC 1,500 1,503,435 Harris, County of, Gen Oblig Ltd Zero 08-15-19 AAA 3,000 1,660,140 Houston Independent School District, Rev Cap Apprec Cesar E Chavez Ser 1998A Zero 09-15-16 AAA 900 600,759 Mission Economic Development Corp, Rev Ref Solid Waste Disp 2007A 5.200 04-01-18 B+ 1,000 865,350 SA Energy Acquisition Pub Fac Corp, Rev Texas Gas Supply 5.500 08-01-27 AA 5,000 4,607,650 Tarrant County Cultural Education Facilities, Rev Ref Texas Health Resources Ser 2007A 5.000 02-15-26 AA 2,500 2,299,525 Texas Water Devel Board, Rev Revolving Fund Sub Lien Ser A 5.000 07-15-27 AAA 2,000 1,937,160 Utah 0.47% Mountain Regional Water Special Service District, Rev Spec Assessment Spec Imp Dist No. 2002-1 (G) 7.000 12-01-18 BBB+ 860 861,806 Salt Lake City Hospital, Rev Ref IHC Hosp Inc Ser 1998A 8.125 05-15-15 AAA 1,000 1,149,020 Virginia 0.63% Pocahontas Parkway Association, Rev Toll Rd Cap Apprec Sr Ser 1998B Zero 08-15-19 AAA 5,000 2,688,250 Washington 1.66% Washington Public Power Supply System, Rev Ref Nuclear Proj No. 1 Ser 1989B 7.125 07-01-16 AA 1,500 1,812,915 Washington, State of, Gen Oblig Unltd Ser 1990A 6.750 02-01-15 AA+ 1,000 1,132,540 Washington Tobacco Settlement Auth, Rev Asset Backed Bond 6.500 06-01-26 BBB 4,155 4,198,544 See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value West Virginia 0.76% West Virginia State Hospital Finance Auth, Rev Preref Charleston Area Med Ctr 6.750% 09-01-22 A2 $2,400 2,625,553 Rev Unref Bal Charleston Area Med Ctr 6.750 09-01-22 A2 600 656,388 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.03% (Cost $137,000) Joint Repurchase Agreement 0.03% Repurchase Agreement with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $137,021 on 3-3-08, collateralized by U. S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $139,740, including interest) 1.800% $137 137,000 Total investments (Cost $421,234,910)  101.50% Other assets and liabilities, net (1.50%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Security is part of an inverse floater trust. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $7,320,480 or 1.71% of the Funds net assets as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $409,277,307. Gross unrealized appreciation and depreciation of investments aggregated $29,769,351 and $13,345,814, respectively, resulting in net unrealized appreciation of $16,423,537. See notes to financial statements Tax-Free Bond Fund | Semiannual report 20 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-29-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $421,234,910) $435,630,052 Cash 169 Receivable for shares sold 1,508,424 Interest receivable 4,946,776 Receivable from affiliates 102,423 Other assets 32,783 Total assets Liabilities Payable for shares repurchased 785,753 Interest expense and fees payable on inverse floaters 67,297 Payable for floating rate notes issued 9,740,000 Inverse floater bond swap at value 189,208 Dividends payable 1,639,999 Payable to affiliates Management fees 196,144 Distribution and service fees 122,328 Other 165,777 Other payables and accrued expenses 112,146 Total liabilities Net assets Capital paid-in 431,372,085 Accumulated net realized loss on investments (18,162,806) Net unrealized appreciation of investments 14,640,896 Accumulated net investment income 1,351,800 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($407,374,967 ÷ 42,369,496 shares) $9.61 Class B ($13,693,866 ÷ 1,424,249 shares) 1 $9.61 Class C ($8,133,142 ÷ 845,902 shares) 1 $9.61 Maximum offering price per share Class A 2 ($9.61 ÷ 95.5%) $10.06 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 2-29-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $12,591,556 Total investment income Expenses Investment management fees (Note 3) 1,239,792 Distribution and service fees (Note 3) 651,304 Transfer agent fees (Note 3) 188,532 Accounting and legal services fees (Note 3) 24,152 Interest expense and fees on inverse floaters 177,905 Custodian fees 49,078 Blue sky fees 25,526 Professional fees 25,025 Printing fees 17,290 Trustees fees 10,374 Miscellaneous 10,784 Total expenses Less expense reductions (Note 3) (5,541) Net expenses Net investment income Realized and unrealized loss Net realized loss on investments (381,967) Change in net unrealized appreciation (depreciation) of investments (14,710,085) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 9-1-07 to 2-29-08. See notes to financial statements Tax-Free Bond Fund | Semiannual report 22 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 8-31-07 2-29-08 1 Increase (decrease) in net assets From operations Net investment income $21,012,388 $10,177,335 Net realized loss (660,264) (381,967) Change in net unrealized appreciation (depreciation) (13,017,511) (14,710,085) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (19,973,612) (9,510,983) Class B (689,098) (279,421) Class C (255,262) (144,402) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 486,612,561 457,639,737 End of period 2 1 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 2 Includes accumulated net investment income of $1,109,271 and $1,351,800, respectively. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.53 0.49 0.48 0.47 0.45 0.23 Net realized and unrealized gain (loss) on investments (0.45) 0.26 0.19 (0.18) (0.29) (0.35) Total from investment operations Less distributions From net investment income (0.52) (0.49) (0.48) (0.46) (0.45) (0.22) Net asset value, end of period Total return 4 (%) 0.70 5 7.70 5 2.87 5 1.55 5 (1.23) Ratios and supplemental data Net assets, end of period (in millions) $507 $492 $487 $459 $434 $407 Ratio (as a percentage of average net assets): Expenses excluding interest and fees 0.98 0.97 0.99 0.96 0.95 0.95 7 Interest and fees     0.08 0.08 7 Expenses net of fee waivers, if any 0.97 0.96 0.99 0.96 1.03 1.03 7 Expenses net of all fee waivers and credits 0.97 0.96 0.99 0.96 1.03 1.03 7 Net investment income 5.11 4.87 4.71 4.54 4.45 4.55 7 Portfolio turnover (%) 23 49 32 54 40 18 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Tax-Free Bond Fund | Semiannual report 24 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.45 0.42 0.41 0.39 0.38 0.19 Net realized and unrealized gain (loss) on investments (0.45) 0.26 0.18 (0.18) (0.30) (0.34) Total from investment operations Less distributions From net investment income (0.44) (0.42) (0.40) (0.38) (0.37) (0.19) Net asset value, end of period Total return 4 (%) (0.05) 5 6.89 5 2.10 5 0.80 5 (1.61) Ratios and supplemental data Net assets, end of period (in millions) $49 $39 $32 $21 $16 $14 Ratio (as a percentage of average net assets): Expenses excluding interest and fees 1.73 1.73 1.74 1.71 1.70 1.71 7 Interest and fees     0.08 0.07 7 Expenses net of fee waivers, if any 1.72 1.72 1.74 1.71 1.78 1.78 7 Expenses net of all fee waivers and credits 1.72 1.72 1.74 1.71 1.78 1.78 7 Net investment income 4.36 4.11 3.96 3.79 3.69 3.80 7 Portfolio turnover (%) 23 49 32 54 40 18 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Tax-Free Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 8-31-03 1 8-31-04 1 8-31-05 1 8-31-06 8-31-07 2-29-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.45 0.42 0.41 0.39 0.37 0.19 Net realized and unrealized gain (loss) on investments (0.45) 0.26 0.18 (0.18) (0.29) (0.34) Total from investment operations Less distributions From net investment income (0.44) (0.42) (0.40) (0.38) (0.37) (0.19) Net asset value, end of period Total return 4 (%) (0.05) 5 6.89 5 2.10 5 0.80 5 (1.61) Ratios and supplemental data Net assets, end of period (in millions) $8 $8 $7 $7 $7 $8 Ratio (as a percentage of average net assets): Expenses excluding interest and fees 1.73 1.72 1.74 1.71 1.70 1.70 7 Interest and fees     0.08 0.08 7 Expenses net of fee waivers, if any 1.72 1.71 1.74 1.71 1.78 1.78 7 Expenses net of all fee waivers and credits 1.72 1.71 1.74 1.71 1.78 1.78 7 Net investment income 4.35 4.11 3.96 3.79 3.70 3.81 7 Portfolio turnover (%) 23 49 32 54 40 18 6 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 9-1-07 to 2-29-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Tax-Free Bond Fund | Semiannual report 26 Notes to financial statements (unaudited) Note 1 Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to provide as high a level of interest income exempt from federal income taxes as is consistent with preservation of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
